Title: From George Washington to Rufus Putnam, 2 December 1782
From: Washington, George
To: Putnam, Rufus


                        
                            Dear Sir
                            ad Quar burgh Decr 2nd 1782
                        
                        I am informed that you have had thoughts of retiring from service, upon the Arrangement which is to take place
                            on the 1st of Janry—but as there will now be no opening for it, unless your reasons should be very urgent indeed; and as
                            there are some prospects which may perhaps make your continuing, more eligible than was expected; I have thought proper to
                            mention the circumstances, in expectation they might have some influence, in inducing you to remain in the Army.
                        Colonel Shepard having retired, & Brigadr Genl Paterson being appointed to command the 1st Brigade,
                            you will of Consequence be the 2nd Col. in the Line & have the command of a Brigade, while the Troops continue
                            Brigaded as at present. besides I consider it expedient you should be acquaint that the question  yet be Congress,
                            where shall  two Brigadiers appointed in the Mass. Line? should you continue you will at least be a Candidate
                            for this promotion—(The Secr at War is opinion this promotion will soon take place.) Whether it will or not, I am not
                            able to determine And therefore I would not flatter you too much with expectations, which it is not in my power to
                            gratify—but if upon a view of these circumstances and prospects, the state of your affairs will permit you to continue in
                            the present arrangement (which must be compleated immediately) it will be very agreeable to Sir your Most Obedt Servt.

                    